Citation Nr: 1619014	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-22 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant is entitled to an extension of the October 19, 2007, delimiting date for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1988.  The Veteran died in February 1994, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant does not contend and the evidence does not show that she had a disability that prevented her from completing her chosen program of education by October 19, 2007. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date of October 19, 2007, for educational assistance benefits pursuant to Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3047 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the surviving spouse of a veteran who died of a service-connected disability, or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) (West 2014); 38 C.F.R. § 21.3021(a)(2) (2015).  In this case, Chapter 35 benefits were awarded and basic eligibility is not at issue.  

Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A) (West 2014).  An eligible recipient of these benefits can elect a later beginning date for the 10-year period than would otherwise be applicable.  In particular, the date can be any time between the date of eligibility determined by 38 U.S.C.A. § 3512(b)(1)(A) and the date on which the Secretary determines that the Veteran from whom eligibility is derived died of a service connected disability.  38 U.S.C.A. § 3512(b)(1)(B) (West 2014).  

In this case, the appellant initially applied for education benefits in December 2006, more than ten years following her entitlement date of February 16, 1994 (the date of the Veteran's death).  She was notified in February 2007 that her beginning date of eligibility was February 16, 1994, such that her ending date of eligibility was February 16, 2004.  In August 2007, the appellant submitted extensive private medical evidence showing a state of disability between May 8, 2003 and February 16, 2004 (a period of 9 months and 8 days).  In August 2008, the RO notified the appellant that her time to use benefits would be extended by 7 months and 8 days.  
She was instructed to choose a date for her extension to begin.  Her options included February 16, 2004 (her original ending date); February 18, 2008 (90 days from the date of the notification letter), or any date between February 16, 2004, and February 18, 2008.  The RO recommended that she choose February 18, 2008, and notified her that once she chose the beginning date, she could not change it.  The letter also notified the appellant that they can only award the extension one time.  

In October 2008, the appellant chose January 10, 2007, thus the delimiting date was set at August 19, 2007.  The record reflects an educational allowance paid to the appellant in December 2008 for the period between January 10, 2007, and May 11, 2007.  In the notice of this allowance, the appellant was notified that her remaining entitlement would have to be used prior to August 19, 2007.  A January 2009 letter to the appellant explained that August 19, 2007, is 7 months and 8 days after January 10, 2007.  In May 2009, the RO sent a corrected letter allowing the extension for the full 9 months and 8 days during which she was disabled, rather than 7 months and 8 days initially allowed.  Thus, the end date was set to October 19, 2007.

In May 2009, the appellant submitted a statement requesting permission to use her unused portion for school attendance for the period of January to May 2008.  She explained that she found the prior communications related to the delimiting date "confusing."

The 10-year delimiting period may be extended if the eligible spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047 (West 2014); 38 U.S.C.A. § 3512(b)(2) (2015).  It must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  
In this case, again, the original delimiting date was set as February 16, 2004, after which, based upon the medical infeasibility to complete a program of education, an extension was awarded.  The extension of 9 months and 8 days was allowed from a date chosen by the appellant.  Based upon her election to start on January 10, 2007, the end date became October 19, 2007.

Initially, the Board observes that in August 2008, the RO notified the appellant of her extension and indicated that such an extension can only occur one time.  The law or regulations on which the RO relied in determining that the appellant could not be granted the extension at a later time because she had been previously granted an extension is unclear.  The Board has been unable to find any law or regulation that requires such a result.  The Board observes that this basis for the denial was not provided in the April 2010 statement of the case, nor were any laws or regulations provided that require that result.  In fact, the Board observes that the language "an extension" in 38 C.F.R. § 21.3047(a)(1) and similar statutory language in 38 U.S.C.A. § 3512, does appear to not preclude the assignment of more than one extension of the period of eligibility for educational benefits, or preclude further extension of eligibility due to recurrence of disability or the onset of a new disability after the basic delimiting date.  Although written in the singular, the sense of the rule would appear to be preserved even if understood in the plural.  In reaching this conclusion, the Board notes that any interpretive doubt must be resolved in the appellant's favor.  See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) ("interpretive doubt is to be resolved in the veteran's favor).

Thus, the evidentiary matter relevant to this appeal is whether the appellant was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct.   38 C.F.R. § 21.3047; 38 U.S.C.A. § 3512(b)(2).  Unfortunately, the only statement provided to support her request for an extension suggests that the appellant found prior communication from the RO related to the delimiting date "confusing."  She has not contended or provided any further medical evidence to suggest that she had an additional period of medical need during the relevant time period which made it medically infeasible for her to complete her program of education prior to October 19, 2007.  She only requested an extension into 2008 based upon the confusing nature of prior communication related to her delimiting date.  Again, for an extension, the law requires a showing that she was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct.  The confusing nature of the underlying law related to delimiting dates is not a basis for awarding an extension of the delimiting date.

At no time has the appellant suggested that she has a physical or mental disability that prevented her from completing her education program within the time period allowed, other than that time period that initially allowed her delimiting date extension.  She has not suggested that an additional period of disability occurred.

In sum, the appellant chose the beginning date of her DEA benefits eligibility based upon the extension awarded as January 10, 2007, such that her eligibility was set to expire on October 19, 2007, following the extension of 9 months and 8 days awarded.  The appellant has not provided any argument or evidence to suggest that any provision for extension of the October 19, 2007, delimiting date applies to her case.  Thus, an extension of the delimiting date beyond October 19, 2007, must be denied.


      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an extension of the delimiting date of October 19, 2007, for educational assistance benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


